                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

OMAR A. RAHMAN                                                       CIVIL ACTION

VERSUS
                                                                     NO. 18-894-BAJ-RLB
EXXONMOBIL CORPORATION

                                             ORDER

       Before the Court is Plaintiff’s Second Motion to Compel. (R. Doc. 29). The motion is

opposed. (R. Doc. 39).

I.     Background

       On October 9, 2018, Omar A. Rahman (“Plaintiff”) commenced this employment

discrimination action naming his former employer Exxon Mobil Corporation (“Defendant” or

“Exxon”) as the sole defendant. (R. Doc. 1, “Compl.”). Plaintiff alleges that he “began

employment with Defendant on or about February 13, 2017 as a Process Technician at

Defendant’s Baton Rouge Polyolefins Plant (‘BRPO’) and was terminated by Defendant on the

basis of his race [black] on or about July 31, 2017.” (Compl. ¶¶ 5-6). Plaintiff alleges that he

“was singled out and intentionally discriminated against by Defendant in his training, his work

environment and in his termination from employment because of Plaintiff’s race, in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq., 42 U.S.C. § 1981 and 42

U.S.C. § 1981a.” (Compl. ¶ 19).

       There appears to be no dispute that approximately six weeks after his hire date, Plaintiff

began basic operating training at Exxon’s training facility along with nine other trainees.

Plaintiff passed the required written test and was then assigned to field training in the BRPO

Polypropylene Unit (“Poly Unit” or “PP Unit”) in April of 2017. Plaintiff does not allege any

discrimination prior to his assignment to field training. There also appears to be no dispute that
Ray Crawford, who is white, was Plaintiff’s assigned trainer. Plaintiff alleges that he received

inadequate training from Mr. Crawford despite repeated complaints about the inadequate field

training to Mr. Crawford’s supervisors, including Second Line Supervisor Michael Bough and

Area Superintendent Roger Dyer, who are both white. (Compl. ¶¶ 10-12).

       Plaintiff alleges that while he was in field training, the entire field of supervisors for the

BRPO Poly Unit were white, and black employees were excluded from “permanent assignment

to an outdoor technical field position in this department on any of the work shifts” as a result of

the “intentional design and actions” of employees at the BRPO Poly Unit. (Compl. ¶ 13).

Plaintiff alleges that he “was intentionally subjected to inadequate training in the field” and that

he failed the field training because of his race, not the pretextual reason provided by Defendant

“that he lacked the knowledge necessary for employment as to the equipment, processes and

procedures of the job.” (Compl. ¶¶ 15-16). There appears to be no dispute that James LeBlanc

was the only other trainee who trained with the BRPO Poly Unit at the same time as Plaintiff,

and that Mr. LeBlanc, unlike Plaintiff, passed the field training and was offered permanent

employment. Plaintiff alleges that Mr. Leblanc passed the training and was provided permanent

employment because he is white. (Compl. ¶¶ 17-18).

       On May 29, 2019, the Court entered an Agreed Protective Order governing the exchange

of confidential information in this action. (R. Doc. 14). The Court set the deadline for the parties

to complete non-expert discovery, including the filing of related motions, on August 20, 2019.

(R. Doc. 12).

        On July 19, 2019, Plaintiff served his Second Set of Interrogatories, Requests for

Production, and Requests for Admission on Defendant. (R. Doc. 29-2 at 1-6). Exxon responded

on the day before the close of non-expert discovery, August 19, 2019, and produced a redacted

spreadsheet. (R. Doc. 29-2 at 7-24).

                                                  2
       On August 26, 2019, Plaintiff sent a correspondence to Exxon setting a discovery

conference to be held on September 3, 2019 with respect to Request for Production Nos. 27, 28,

29, and 30, and Interrogatory Nos. 21, 22, and 23. (R. Doc. 29-3 at 1-2). Plaintiff then

rescheduled the discovery conference to be held on August 27, 2019 in light of the non-expert

discovery deadline. (R. Doc. 29-3 at 3). Plaintiff represents in his motion that the parties held

the discovery conference and eliminated disputes over Interrogatory No. 23 and Request for

Production No. 30. (R. Doc. 29 at 2).

       On August 27, 2019, Plaintiff filed a Sealed Motion for Leave to file Plaintiff’s Second

Motion to Compel Under Seal. (R. Doc. 25). The Court granted this motion on August 29, 2019

(R. Doc. 27), and Plaintiff’s Second Motion to Compel was entered into the record that day. (R.

Doc. 29).

       On January 20, 2020, the Court issued a ruling on various discovery motions and denied

Plaintiff’s Second Motion to Compel as untimely. (R. Doc. 70). On reconsideration, the Court

vacated its denial of the motion on the basis of untimeliness. (R. Doc. 80). The Court now

addresses the merits of the motion, which seeks an order requiring supplemental responses to

Interrogatory No. 21 and 22, and Request for Production Nos. 27, 28, and 29. (R. Doc. 29-1).

II.    Law and Analysis

       A.      Legal Standards for Discovery

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

                                                  3
this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

          “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

          “When a party withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must: (i)

expressly make the claim; and (ii) describe the nature of the documents, communications, or

tangible things not produced or disclosed--and do so in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A). Blanket assertions of a privilege are unacceptable, and the court and other

parties must be able to test the merits of a privilege claim. United States v. El Paso Co., 682 F.2d

530, 541 (5th Cir. 1982) (citing United States v. Davis, 636 F.2d 1028, 1044 n. 20 (5th Cir.

1981)).



                                                  4
       Rule 33 of the Federal Rules of Civil Procedure provides for the service of written

interrogatories. A party seeking discovery under Rule 33 may serve interrogatories on any other

party and the interrogatory “may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(2).

       Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a). The request is to be in writing and must set forth, among other things, the desired items

with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

       A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation

between the parties. Fed. R. Civ. P. 29(b). If a party fails to respond fully to discovery requests

in the time allowed by the Federal Rules of Civil Procedure, the party seeking discovery may

move to compel responses and for appropriate sanctions under Rule 37. An “evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer or

respond.” Fed. R. Civ. P. 37(a)(4).

       B.      Analysis

       The Court’s January 20, 2020 Order generally limited the scope of information

discoverable from Exxon pertaining to other employees to information bearing upon

discrimination based upon race at the BRPO or BRPO’s Poly Unit within three years of

Plaintiff’s termination (i.e., July 31, 2014 to July 31, 2017). (R. Doc. 70 at 7-9). Furthermore,

the Order required Exxon to produce a privilege log or otherwise identify whether any

documents have been withheld on the basis of its objections, with respect to the discovery

requests at issue within 14 days of the date of this Order. (R. Doc. 70 at 10). The Court adopts

                                                 5
the foregoing analysis for the purposes of this Order. Subject to the foregoing, the Court will

address the interrogatories, requests for production, and responses at issue.

Interrogatory Nos. 21 and 22

       Interrogatory Nos. 21 and 22 collectively seek the identification of all trainees for the

BRPO, all trainees who were assigned to the BRPO Poly Unit, and all trainees who ultimately

received permanent employment at the BRPO Poly Unit, by race from January 1, 2010 to

present. (R. Doc. 29-2 at 11-13). Exxon responded with various objections based on relevance,

overbreadth, and vagueness, and referred Plaintiff to Exxon’s responses to Interrogatory Nos. 4,

8, and 17 and Request for Production No. 24. (R. Doc. 29-2 at 4).

       The Court has reviewed its ruling with respect to its Interrogatory Nos. 2-5 (requiring

identification of work positions and employees for the period of July 31, 2014 to July 31, 2017,

including the requested names, last known address and phone number, and race); Interrogatory

No. 17 (finding Exxon satisfied interrogatory by identifying five individuals who were hired at

BRPO and initially trained for and qualified on the BRPO Poly Unit between 2012-2016);

Interrogatory No. 18 (finding Exxon satisfied interrogatory seeking identification of employees

who trained with Plaintiff at the BRPO in February-April of 2017); and Request for Production

Nos. 24-25 (requiring Exxon to un-redact the names of various current and former employees on

its produced spreadsheet of all BRPO employees as of April 30, 2019). (R. Doc. 70 at 10-11, 13-

14, and 19).

       The Court agrees with Exxon that Interrogatory Nos. 21 and 22 seek information outside

of the scope of discovery. The Court will limit the information sought by Interrogatory Nos. 21

and 22 to the identification of all individuals who were hired at BRPO, individuals who trained

for the BRPO Poly Unit, and individuals who received offers between July 31, 2014 to July 31,

2017. While this information may overlap with Exxon’s previous responses, the Court will

                                                 6
require a direct response to these interrogatories for the purposes of clarity. Exxon must provide

the names, last known address and phone number, and race of each individual identified.

Furthermore, Exxon must identify any of the foregoing individuals who qualified for continued

employment, after completion of training, at the BRPO Poly Unit. This information must be

provided separately from any other supplemental response regarding the produced spreadsheet

discussed below.

Request for Production Nos. 27 and 28

       Request for Production Nos. 27 and 28 seek the production of documents reflecting the

information sought in Interrogatory Nos. 21 and 22. Exxon objected to the requests for

production on various grounds, asserting that it “is impossible to determine exactly what is even

being sought” through the requests. (R. Doc. 29-2 at 15-16). In response to Request for

Production No. 29, however, Exxon produced a “redacted list of BRPO operators hired since

January 1, 2013 with current employment statuses, races, and hire and termination dates,” i.e.,

the spreadsheet at issue in this motion. (R. Doc. 29-2 at 16; see R. Doc. 29-2 at 20-24).

       Plaintiff directs the Court’s attention to this spreadsheet with respect to Request for

Production Nos. 27 and 28. Plaintiff complains that this spreadsheet does not provide

information for the years 2010-2011, redacts employee names, and contains unexplained

abbreviations. (R. Doc. 29-1 at 7-8). While the Court is aware that the spreadsheet was not

produced with respect to Request for Production Nos. 27 and 28, the Court will require Exxon to

re-produce the spreadsheet at issue without redactions. (See R. Doc. 70 at 19). The unredacted

version of the spreadsheet may be produced as “confidential” pursuant to the Agreed Protective

Order. Exxon need not, however, produce any more information with respect to its employees

for the years 2010-2011. Furthermore, Plaintiff may seek clarification of any abbreviations on

the spreadsheet at Exxon’s Rule 30(b)(6) deposition.

                                                 7
       No additional response is required with respect to Request for Production Nos. 27 and 28.

The required supplemental response above with respect to Interrogatory Nos. 21 and 22 will

resolve any confusion with respect to which employees identified on the spreadsheet were hired

at BRPO, trained for the BRPO Poly Unit, and received offers to work at the BRPO Poly Unit

between July 31, 2014 to July 31, 2017. To the extent Plaintiff is seeking any additional

information with respect to employee terminations, that information is not sought by these

requests for production. The Court has separately found that Exxon’s supplemental response to

Interrogatory No. 17, which sought identification of persons terminated at the BRPO Poly Unit

based upon test results, was sufficient. (R. Doc. 70 at 13-14).

Request for Production No. 29

       Request for Production No. 29 seeks the production of all documents supporting Exxon’s

letter to the Louisiana Commission on Human Rights (“LCHR”) dated October 9, 2017. (R. Doc.

29-2 at 5). The letter is attached to Plaintiff’s motion. (R. Doc. 29-6). In relevant part, the letter

provides that “20 of BRPO’s 58 new hires since 2013 have been African American” and “all

qualified except for Mr. Rahman.” (R. Doc. 29-6 at 1).

       In response to the discovery request, Exxon raised various objections, including privilege,

ambiguity, and that the request was an improper “contention request” seeking all evidence in

support of a prior statement. (R. Doc. 29-2 at 16). Notwithstanding these objections, Exxon

produced a “redacted list of BRPO operators hired since January 1, 2013 with current

employment statuses, races, and hire and termination dates,” i.e., the spreadsheet at issue in this

motion. (R. Doc. 29-2 at 16; see R. Doc. 29-2 at 20-24).

       Plaintiff represents that Exxon clarified at the discovery conference “that the position

statement referred to operators when it referred to all hires since 2013.” (R. Doc. 29-1 at 9).

                                                   8
Plaintiff now argues that the produced spreadsheet must be incomplete because it reflects only 43

operators hired since 2013 as opposed to the 58 operators hired since 2013 refenced in the letter

to the LCHR. (R. Doc. 29-1 at 9). It is unclear to the Court why there is a discrepancy between

the number of operators identified in the spreadsheet and the number of operators identified in

the letter to the LCHR. Exxon must supplement its spreadsheet to the extent that it erroneously

left off any operators referenced in the LCHR letter. Otherwise, Plaintiff may explore the

discrepancy at Exxon’s Rule 30(b)(6) deposition. The Court will not require Exxon to produce

any additional information in response to this request for production, however, as Plaintiff makes

no argument that any additional information (other than the foregoing issue with respect to the

discrepancy of the number of operators) was improperly withheld.

III.   Conclusion

       Given the foregoing,

       IT IS ORDERED that Plaintiff’s Second Motion to Compel (R. Doc. 29) is GRANTED

IN PART and DENIED IN PART. Exxon shall supplement its discovery responses as

provided in the body of this Order within 7 days of the date of this Order, or as otherwise agreed

upon by the parties.

       Signed in Baton Rouge, Louisiana, on February 11, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                9
